Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 9, 2008 Hexion Specialty Chemicals, Inc. (Exact Name of Registrant as Specified in Its Charter) New Jersey (State or Other Jurisdiction of Incorporation) 1-71 (Commission File Number) 13-0511250 (I.R.S. Employer Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) 43215-3799 (Zip Code) 614-225-4000 (Registrants Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events On October 9, 2008, Hexion Specialty Chemicals, Inc. (the Company) issued a press release announcing that affiliates of Apollo Management have agreedto make a capital contribution of $540 million to the Company to assist it in closing the merger with Huntsman Corporation. The Company also announced that Apollo Management will waive its contractual rights to a transaction fee in connection with theHuntsman mergerand suspend for three yearsits ongoing monitoring fees from the Company. Apollo's fee waivers and equity commitment are conditioned upon the consummation of the Huntsman merger. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference in its entirety. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press Release issued October 9, 2008. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEXION SPECIALTY CHEMICALS, INC. Date: October 9, 2008 By: /s/ Mary Ann Jorgenson Name:Mary Ann Jorgenson Title:Executive Vice President and General Counsel -2- EXHIBIT INDEX Exhibit No. Description 99.1 Press Release issued October 9, 2008. -3-
